Per Curiam.
The plaintiff appeals from the judgment of the trial court that confirmed an arbitration award in favor of the defendant insurers on the plaintiff’s underinsured motorist claim. The trial court determined that the arbitrator properly found that the plaintiff was not underinsured pursuant to General Statutes (Rev. to 1993) § 38a-336 (d).1 The plaintiff concedes that our Supreme Court’s decisions in Covenant Ins. Co. v. Coon, 220 Conn. 30, 594 A.2d 977 (1991), and American Motorist Ins. Co. v. Gould, 213 Conn. 625, 569 A.2d 1105 (1990), dictate this result. He, nevertheless, invites this court to review his claims that (1) Coon and Gould, were wrongly decided and (2) § 38a-336 (d), as interpreted by our Supreme Court and applied to this case, violates the equal protection clauses of the United States2 and Connecticut3 constitutions.
We cannot address the plaintiffs claims that the Coon and Gould cases were wrongly decided as we are bound by Supreme Court precedent. See Somohano v. Somohano, 29 Conn. App. 392, 615 A.2d 181 (1992).
*625We decline to review the plaintiff’s claim that “[§ 38a-336 (d)], as construed in Gould and Coon, is unconstitutional . . . .” Even though the equal protection claims presented here were not raised or considered in Coon and Gould, it is not our function, as an intermediate appellate court, to review whether those decisions render that statute unconstitutional. Whether to overrule a prior Supreme Court decision on grounds not raised in the argument of that case is a matter appropriately reserved for the Supreme Court. See State v. Welch, 224 Conn. 1, 5-6, 615 A.2d 505 (1992).
The judgment is affirmed.

 General Statutes (Rev. to 1993) § 38a-336 (d) provides: “For the purposes of this section, an ‘underinsured motor vehicle’ means a motor vehicle with respect to which the sum of the limits of liability under all bodily injury liability bonds and insurance policies applicable at the time of the accident is less than the applicable limits of liability under the uninsured motorist portion of the policy against which claim is made under subsection (b) of this section.”


 The fourteenth amendment to the constitution of the United States provides in pertinent part: “No State shall . . . deny to any person within its jurisdiction the equal protection of the laws.”


 The constitution of Connecticut, amendment twenty-one, provides in pertinent part: “No person shall be denied the equal protection of the law . . . .”